         Case 1:18-cv-08607-LGS Document 14 Filed 12/13/18 Page 1 of 1
                                         U.S. Department of Justice
[Type text]
                                                       United States Attorney
                                                       Southern District of New York
                                                       86 Chambers Street
                                                       New York, New York 10007
                                                         December 13, 2018

VIA ECF
Honorable Lorna G. Schofield
United States District Judge
United States District Court
40 Foley Square
New York, NY 10007

       Re:      The New York Times Co. v. Federal Communications Commission,
                18 Civ. 8607 (LGS)

Dear Judge Schofield:

        This Office represents defendant Federal Communications Commission (“FCC”) in the
above-referenced Freedom of Information Act case brought by plaintiffs The New York Times
Company, Nicholas Confessore, and Gabriel Dance (“Plaintiffs”). I respectfully write to request
an extension of the briefing schedule for the parties’ cross-motions for summary judgment, set
forth in the Court’s endorsed order dated November 9, 2018 [Dkt. No. 12], including an initial
deadline of December 17, 2018. The extension of time is needed due to the press of business of
the undersigned, which includes two other briefing deadlines this week and next, as well as the
unavailability of key FCC personnel with knowledge of Plaintiffs’ FOIA request due to the
upcoming holidays. This is the FCC’s first request for an extension of the briefing schedule in
this case. Plaintiffs’ counsel consents to this request. The parties propose that the briefing
schedule be amended as follows:

            FCC’s motion for summary judgment: January 4, 2019
            Plaintiffs’ opposition and cross-motion for summary judgment: February 5, 2019
            FCC’s opposition to Plaintiffs’ cross-motion and its reply in further support of its
             summary judgment motion: March 5, 2019
            Plaintiffs’ reply in further support of their Cross-Motion: March 12, 2019

       We thank the Court for its consideration of this request.

                                                            Respectfully submitted,

                                                            GEOFFREY S. BERMAN
                                                            United States Attorney

                                                   By:       /s/ Tomoko Onozawa
                                                            TOMOKO ONOZAWA
                                                            Assistant United States Attorney
                                                            Tel: (212) 637-2721
                                                            Fax: (212) 637-2686

cc: All Counsel of Record (via ECF)
